ORDER

Charles Clark responds to the court’s March 15, 2006 order concerning transfer of his appeal of the November 28, 2005 order in Clark v. Executive Office for the United States Attorneys, No. 05-CV-00091, 2005 WL 3201161 (D.D.C.) to the United States Court of Appeals for the District of Columbia Circuit and states that he agrees transfer is appropriate.
Upon consideration thereof,
IT IS ORDERED THAT:
This appeal and Clark’s motion for leave to proceed in forma pauperis are transferred to the DC Circuit pursuant to 28 U.S.C. § 1631.